Order affirmed, with ten dollars costs and disbursements. (Cf. N. Y. C. & H. R. R. R. Co. v. Kinney, 260 U. S. 340, in view of the allegation in the original petition that “ no complaints had been made or charges placed against him [petitioner] by any of his superior officers.”) (Buffalo City Charter, § 444.) * All concur. (The order grants petitioner’s motion to amend his petition for an order of mandamus in a proceeding to compel reinstatement as meter repairer.) Present — Sears, P. J., Taylor, Edgeomb, Thompson and Lewis, JJ.

 See Local Laws of 1932, p. 106.— [Rep.